Citation Nr: 9914915	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's service-connected thrombocythemia.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1995. 



FINDINGS OF FACT

1.  The symptoms and manifestations of the veteran's service-
connected thrombocythemia are stable, requiring continuous 
medication.  

2.  The veteran's symptoms and manifestations of his service-
connected thrombocythemia to date do not require phlebotomy, 
nor has this disability required treatment using 
myelosuppressants.  


CONCLUSION OF LAW

The veteran's service-connected thrombocythemia warrants a 10  
percent rating.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.117, Diagnostic Code 7704 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty for more than 20 years.  
While on active duty he complained of left lateral knee and 
left dorsal foot dysthesia, pain and burning, and manifested 
several small reddish plaque-like lesions on the left dorsal 
aspect of his foot.  Subsequent testing revealed primary 
thrombocythemia; severe esophagitis, felt in part to be 
secondary to the thrombocythemia; left knee pain, status post 
arthroscopic surgery; and microvascular clot.  

The veteran filed a claim of entitlement to service 
connection for, inter alia, thrombocythemia in June 1995.  
During a VA compensation and pension examination conducted in 
November 1995 the VA examiner identified the veteran's 
disability as thrombocytopenia, and the Regional Office (RO) 
subsequently granted service connection for thrombocytopenia 
and assigned a noncompensable rating for it.  The veteran 
filed a notice of disagreement in July 1996, and perfected 
his appeal in August 1996 by filing a substantive appeal in 
which he pointed out that the disability for which he sought 
service connection was thrombocythemia, not thrombocytopenia 
as reported in the rating decision and Statement of the Case 
(SOC).  At his hearing before the undersigned, the veteran 
again pointed out the error in the rating decision and the 
SOC, and this matter was remanded in September 1997 for 
additional development.  

At a November 1997 examination it was confirmed that the 
disorder from which the veteran suffers is, in fact, 
thrombocythemia, which is a myeloproliferative disorder.  The 
examiner also reported that the veteran's prognosis was 
guarded, as there is a tendency for the veteran's 
myeloproliferative disorder to develop to a malignancy, such 
as acute leukemia.  The RO issued a rating decision that 
correctly identified the disability as thrombocythemia, and 
explained in a Supplemental SOC that a noncompensable rating 
was in order because the veteran exhibited no complications 
or symptoms of thrombocythemia.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  

Under 38 C.F.R. § 4.117, Diagnostic Code 7704, which provides 
the rating criteria for polycythemia vera, a 100 percent 
rating is warranted during periods of treatment with 
myelosuppressants and for three months following cessation of 
myelosuppressant therapy; a 40 percent rating is warranted 
when the symptoms require treatment by phlebotomy; and a 10 
percent rating is warranted when the disability is stable, 
with or without continuous medication.  The rating criteria 
for Diagnostic Code 7704 do not include a zero percent 
evaluation.  Complications such as hypertension, gout, stroke 
or thrombotic disease are to be rated separately.  

In this case, the medical evidence of record reveals that the 
veteran has thrombocythemia.  The veteran testified that he 
is a clerk for the Postal Service, and that at the end of the 
day he is extremely tired.  He attributes his tiredness to 
his service-connected thrombocythemia, or the side effects 
from treatment of that disorder.  He also testified that at 
this time he suffers from no other manifestations of 
disability, other than a high platelet count, which is 
treated by taking hydroxyurea on a daily basis.  For the 
purposes of definition only, and pursuant to the Board's 
responsibility to provide an adequate statement of the 
reasons or bases for its decision, but not in reliance 
thereon in the ultimate disposition of this appeal, the Board 
notes that hydroxyurea may be defined as a compound used as 
an antineoplastic agent primarily for treatment of busulfan-
resistant chronic granulocytic leukemia, and its major side 
effect is bone marrow depression.  Dorland's Illustrated 
Medical Dictionary, page 788 (27th ed., 1988).  The veteran 
reported taking iron pills and folic acid daily, as well, and 
that he is able to schedule most of his medical care, 
including monthly blood tests, for days when he is not 
scheduled to work.  

There is no indication that to date the veteran's symptoms 
have required treatment by phlebotomy.  Therefore, the 
criterion for a 40 percent disability evaluation has not been 
met.  Although he is currently taking medication that 
depresses his bone marrow function, there in no indication to 
date that the symptoms of his thrombocythemia have required 
treatment with bone marrow suppressants.  Accordingly, the 
current level of disability does not warrant a 100 percent 
rating.  Furthermore, the Board notes that the record does 
not reveal that the veteran currently suffers from 
complications such as hypertension, gout, stroke or 
thrombotic disease; therefore, separate ratings for such 
disorders, as provided for by the Note to Diagnostic Code 
7704, are not warranted at this time.  

The Board notes the veteran's testimony, confirmed by the VA 
physician's 1997 examination report, that in the future the 
veteran might develop leukemia, or some other malignancy, as 
the result of thrombocythemia.  To date, however, that has 
not occurred.  The laws and regulations that govern VA 
adjudication require that the veteran be afforded benefits 
based on the level of impairment exhibited to date, not on a 
projected future level of impairment.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  The medical evidence and the 
veteran's testimony reveal that the current level of 
disability is stable and does not require medical 
intervention such as phlebotomy or use of bone marrow 
suppressants.  In the event the symptoms and manifestations 
of the disease cause an increase in the level of disability, 
or cause some other disease, the veteran may seek additional 
VA benefits.  At this time, however, the record does not 
provide a factual basis for a rating of more than 10 percent 
for the current level of disability attributable to the 
veteran's service-connected thrombocythemia.   

Consideration of a claim under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 3.321(b)(1) is not warranted here.  
The veteran testified that he has never been hospitalized to 
treat this disability.  He reported that he has been able to 
schedule his medical treatments for days when he is not 
scheduled to be at work, and as a result he has missed no 
work to attend medical appointments.  He also reported that 
although at the end of the workday he is very tired, his 
illness has not yet caused him to miss any days of work.  
Accordingly, the Board finds that the current level of 
disability does not reflect a circumstance that renders 
impractical the application of the regular Rating Schedule, 
and at this time no further action is warranted with regard 
to 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a rating of 10 percent for the veteran's 
service-connected thrombocythemia is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.   


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

